                  Case 2:21-cv-00466-MJP Document 9 Filed 04/21/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10          CLARENCE D JOHNSON JR,                           CASE NO. C21-466 MJP

11                                  Plaintiff,               ORDER DECLINING TO SERVE
                                                             COMPLAINT AND GRANTING
12                   v.                                      LEAVE TO AMEND AND
                                                             DENYING MOTION TO SEAL
13          JOE BIDEN, et al.,

14                                  Defendants.

15

16          Plaintiff has filed a civil complaint with this court. (Dkt. No. 7.) The Court, having

17   reviewed the complaint and record, does hereby find and ORDER that the complaint is defective

18   for the following reasons:

19          (1)      Rule 8(a) of the Federal Rules of Civil Procedure provide that

20          A pleading which sets forth a claim for relief… shall contain (1) a short and plain
            statement of the grounds upon which the court’s jurisdiction depends, unless the
21          court already has jurisdiction to support it, (2) a short and plain statement of the
            clam showing that the pleader is entitled to relief, and (3) a demand for judgment
22          for the relief the pleader seeks…

23   Fed. R. Civ. P. 8(a).

24
     ORDER DECLINING TO SERVE COMPLAINT
     AND GRANTING LEAVE TO AMEND AND
     DENYING MOTION TO SEAL - 1
                   Case 2:21-cv-00466-MJP Document 9 Filed 04/21/21 Page 2 of 3




 1           Plaintiff’s complaint does not comply with any of the requirements set forth in Rule 8(a).

 2   If plaintiff wishes to proceed with this action, he must specifically identify the basis for this

 3   Court’s jurisdiction. In addition, he must provide the Court with a statement of his claim,

 4   something which appears to be entirely absent from the complaint now before the Court, and he

 5   must provide a clear and concise demand for relief.

 6           (2)      Plaintiff may file an amended complaint curing the above-mentioned deficiencies

 7   within thirty days of the date on which this Order is signed. The amended complaint must be

 8   legible and must be sufficiently clear to produce a readable scanned image. In addition, the

 9   amended complaint must carry the same case number as this one. If no amended complaint is

10   timely filed, the Court will recommend that this matter be dismissed under 28 U.S.C. §

11   1915(e)(2)(B)(ii).

12           Plaintiff is advised that an amended pleading operates as a complete substitute for an

13   original pleading. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (citing Hal Roach

14   Studies, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1552, 1546 (9th Cir. 1990) (as amended),

15   cert. denied, 506 U.S.915 (1992). Thus, if plaintiff chooses to file an amended complaint, the

16   Court will not consider his original complaint.

17           (3)      The Clerk is directed to send plaintiff the appropriate forms so that he may file an

18   amended complaint. The Clerk is further directed to send copies of this Order, and of the General

19   Order, to plaintiff.

20           Additionally, Plaintiff has filed a motion to seal. (Dkt. No. 2.) The Court has reviewed

21   the motion, which states in full “Motion to Seal Documents from Public per federal [illegible

22   word] code’s federal courthouse Rules.” (Dkt. No. 2.) The Court finds no legal or factual basis

23

24
     ORDER DECLINING TO SERVE COMPLAINT
     AND GRANTING LEAVE TO AMEND AND
     DENYING MOTION TO SEAL - 2
               Case 2:21-cv-00466-MJP Document 9 Filed 04/21/21 Page 3 of 3




 1   on which to seal any of the materials filed provisionally under seal. The Court therefore DENIES

 2   the Motion and ORDERS the Clerk to unseal all materials provisionally filed under seal.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Dated April 21, 2021.

 5                                                        A
                                                          Marsha J. Pechman
 6
                                                          United States Senior District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DECLINING TO SERVE COMPLAINT
     AND GRANTING LEAVE TO AMEND AND
     DENYING MOTION TO SEAL - 3
